 

j.
nt

 

IN THE UNITED STATES DISTRICT COURT ~
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION 5

 

 

UNITED STATES OF AMERICA, ) CASE Nol @ 19 oR 5 19
Plaintiff, MAGISTRATE JUDGE
) JONATHAN D. GREENBERG
: JUDGE BARKER
AUSTYN KEATON, MOTION TO SEAL INDICTMENT
Defendant. '

Now comes the United States of America, by and through counsel, Justin E. Herdman,
United States Attorney, and Daniel J. Riedl, Assistant United States Attorney, and respectfully
moves this Court for an order sealing the attached indictment to prevent flight of the defendant
and the possible destruction of evidence if the defendant were to learn of the indictment prior to
being arrested.

The government further requests this Court to order that an Assistant United States
Attorney of the Criminal Division of the United States Attorney's Office for the Northern District
of Ohio may obtain, upon request, a certified copy of this indictment should the defendant be
located in another judicial district and a certified copy of this indictment is needed for

forwarding to that judicial district. See Rule 6(e)(4) of the Federal Rules of Criminal Procedure.
By:

Respectfully submitted,

JUSTIN E. HERDMAN

United States Attorney |
co a ae ao 3} A
i i 4 AY £3
bon ee | DE ple f

u

we

 

Daniel J. Riedl (OH: 0076798)
Assistant United States Attorney
United States Court House

801 West Superior Avenue, Suite 400
Cleveland, OH 44113

(216) 622-3669

(216) 685-2378 (facsimile)
Daniel.Ried|@usdoj.gov
